              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                  CIVIL CASE NO. 3:19-cv-00403-MR


WILLIAM CURTIS LOWERY,          )
                                )
               Plaintiff,       )
                                )
vs.                             )                ORDER
                                )
MAURY CORRECTIONAL              )
INSTITUTION, et al.,            )
                                )
               Defendants.      )
_______________________________ )

      THIS MATTER is before the Court on periodic status review.

      The pro se Plaintiff filed this action pursuant to 42 U.S.C. § 1983 while

he was incarcerated at the Pasquotank Correctional Institution. [Doc. 1].

The Clerk of Court entered a Notice of Deficiency informing Plaintiff of his

obligation to either pay the $400 filing fee or file an application to proceed

without prepayment of fees and cautioned him that the failure to do so within

21 days may result in the dismissal of this action. [Doc. 2]. Plaintiff was

also notified that it is “Plaintiff’s responsibility to keep the Court advised of

his/her current address at all times” and “[i]f Plaintiff’s address changes and

no Notice [of Change of Address] is promptly filed with the Clerk of Court,

this case may be dismissed for lack of prosecution.” [Doc. 3 at 2].



         Case 3:19-cv-00403-MR Document 6 Filed 06/08/20 Page 1 of 3
      Plaintiff has not paid the filing fee or filed an application to proceed

without prepaying the fee and the deadline to do so has expired. Further,

the North Carolina Department of Public Safety’s (“NCDPS”) website

indicates that Plaintiff now resides at Scotland C.I., but Plaintiff has not

informed the Court of his change of address.1

      It appears that Plaintiff may have abandoned this action. Plaintiff shall,

within fourteen (14) days of this Order, pay the filing fee or file an application

to proceed without prepaying the fee. Failure to comply with this Order will

result in dismissal of this action without prejudice and this case’s closure

without further notice.

      IT IS, THEREFORE, ORDERED that the Plaintiff shall have fourteen

(14) days from the date of this Order in which to pay the filing fee or file an

application to proceed without prepaying the fee. If Plaintiff fails to do so,

this case will be dismissed without prejudice and closed without further notice

to the Plaintiff.




1  This information was accessed on the NCDPS website on June 3, 2020. See
https://webapps.doc.state.nc.us/opi/viewoffender.do?method=view&offenderID=046941
0&searchOffenderId=0469410&searchDOBRange=0&listurl=pagelistoffendersearchresu
lts&listpage=1; Fed. R. Evid. 201.
                                        2

          Case 3:19-cv-00403-MR Document 6 Filed 06/08/20 Page 2 of 3
      The Clerk is instructed to mail a copy of this Order, the Notice of

Deficiency [Doc. 2] and an application to proceed without prepayment of fees

to Plaintiff at his address of record and at Scotland C.I.

      IT IS SO ORDERED.
                                   Signed: June 8, 2020




                                        3

         Case 3:19-cv-00403-MR Document 6 Filed 06/08/20 Page 3 of 3
